DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 02/21/2019.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
4. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
6. 	Claims 1, 6 are rejected under 35 U.S.C 103 as being unpatentable over Hung et al. (US Pub 2013/0200863, referred as Hung from here forth), in view of Yu et al. (US Pat 9906143, referred as Yu from here forth)
Regarding claim 1, Hung teaches (Fig. 1-3, Para 56-67) an overcurrent protection method, applied to a load with a power delivery (PD) function (Para 12, 15), comprising: converting (buck converter circuit 200) an input voltage (Vline) into a first voltage (200 outputs a lower voltage then Vline thru 240) to provide power to a first electronic (Vdc supplied to a load), wherein the input voltage (Vline) is provided by a second electronic (input end); determining (using 1st current detection circuit: 212a, 215a and their associated resistors to detect first working current Io1) whether a working current (I01, however Fig. 2-3 shows the use of plural working currents usage IO1 st current detection circuit: 212a, 215a and their associated resistors to detect first working current Io1) whether the working current (I01, however Fig. 2-3 shows the use of plural working currents usage IO1 thru IOn) of the first electronic  (Vdc supplied to load) is greater than a second default value (Vref2 is set according to the second predetermined value so that, if current IO2 exceeds the second predetermined value, the output voltage of the second amplifier 212b will be higher than the Vref2, and cause output of the second comparator 215b to exhibit a high level-Para62), wherein the second default value is smaller (default values can be controlled by using the ratios of the resistors as shown in Fig. 2: para 63-67 vs. Fig. 3:para 72-75) than the first default value; in response to the working current (I01, however Fig. 2-3 shows the use of plural working currents usage IO1 thru IOn) being greater than the first default value (Vref1 is set according to the first predetermined value so that, if current IO1 exceeds the first predetermined value, output voltage of first amplifier 212a will be higher than the Vref1, and cause the output of the first comparator 215a to exhibit a high level-Para 60), generating, by a first current detection circuit (212a, 215a), a first sensing signal (switch 220 receives over-current protection signal Vprot from respective detection circuits, using OR gate 216’soutput which is then passed thru the driving signal generator 211, respectively) to disable a switch (when switch 220 is not conducting using 211-Para 67) to form an open circuit between the first electronic  (Vdc supplied to load) and the second electronic  (input end); and in response to the working current (I02, however Fig. 2-3 shows the use of plural working currents usage IO1 thru IOn) being greater than the second default value (Vref2 is set according to the second predetermined value so that, if current IO2 exceeds the second predetermined value, the output voltage of the second amplifier 212b will be higher than the Vref2, and cause output of the second comparator 215b to exhibit a high level-Para62), stopping (when switch 220 is not conducting using 211-Para 67) conversion of the input voltage (Vline) into the first voltage (200 outputs a lower voltage thru 240).
However, Hung fails to teach application in a USB comprising: power receiving and supplying end being two devices.
However, Yu teaches application in a USB (for a load, col. 1 L38-52 and FIG. 2, col. 6 L65-col. 7 L19) comprising: power receiving (200) and supplying end (202) being two devices (FIG. 2, col. 6 L65-col. 7 L19) (Yu  a chip (Fig. 3a, 201, col. 7 L32-col. 8L5); a switch (400), coupled between the power receiving end (200) and (using loop feedback system between power receiving and supplying end devices) the voltage conversion chip (201).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Hug’s taught overcurrent protection circuit to be applied in a USB, also to include the two devices, a voltage conversion being a chip, and a switch being coupled between the power receiving end and the voltage conversion chip, as disclosed by Yu, as doing so would have improved to achieve a more precise overcurrent protection point than is possible with a conventional adapter technology, which helps implementing auto trimming for OCP voltage threshold value, as taught by Yu (abstract). 
Regarding claim 6, Hung teaches (Fig. 1-3, Para 56-67) an overcurrent protection circuit, applied to a load with a power delivery (PD) function (Para 12, 15), comprising: a power receiving end (Vo1, Vo2), coupled to a first electronic (Vdc supplied to load); a power supply end (Vline), coupled to a second electronic  (input end) and receiving an input voltage (Vline) from the second electronic ; a voltage conversion  (buck converter circuit 200), converting the input voltage (Vline) into a first voltage (200 outputs a lower voltage thru 240) to provide power to the first electronic  (load); a switch (220), coupled between the power receiving end (Vline) … the voltage conversion  (210); and a first current detection circuit (212a, 215a), coupled between the power receiving end (Vline) and the switch (220) to determine whether a working current of the first electronic  (load) is greater than a first default value (Vref1), wherein in response to the working current being greater than the first default value (Vref1 is set according to the first predetermined value so that, if current IO1 exceeds the first predetermined value, output voltage of first amplifier 212a will be higher than the Vref1, and cause the output of the first comparator 215a to exhibit a high level-Para 60), the first current detection circuit (212a, 215a) generates a first sensing signal (output of 215a) to disable a switch (220- output of 215a is passed thru 216 and 211 to control switch 220); and wherein in response to the working current being greater than a second default value (Vref2 is set according to the second predetermined value so that, if current IO2 exceeds the second predetermined value, the output voltage of the second amplifier 212b will be higher than the Vref2, and cause output of the second comparator 215b to exhibit a high level-Para62), the voltage conversion  (200) stops (when switch 220 is not conducting using 211-Para 67) converting the input voltage (Vline) into the first voltage (output of 200 which is passed thru 240), wherein the second default 
However, Hung fails to teach use of a USB comprising: power receiving and supplying end being two devices; voltage conversion being a chip; a switch, coupled between the power receiving end and the voltage conversion chip.
However, Yu teaches a USB (for a load, col. 1 L38-52 and FIG. 2, col. 6 L65-col. 7 L19) comprising: power receiving (200) and supplying end (202) being two devices (FIG. 2, col. 6 L65-col. 7 L19); voltage conversion being a chip (Fig. 3a, 201, col. 7 L32-col. 8L5); a switch (400), coupled between the power receiving end (200) and (using loop feedback system between power receiving and supplying end devices) the voltage conversion chip (201).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Hug’s taught overcurrent protection circuit to be applied in a USB, also to include the two devices, a voltage conversion being a chip, and a switch being coupled between the power receiving end and the voltage conversion chip, as disclosed by Yu, as doing so would have improved to achieve a more precise overcurrent protection point than is possible with a conventional adapter technology, which helps implementing auto trimming for OCP voltage threshold value, as taught by Yu (abstract). 

Allowable Subject Matter
7. 	Claims 2-5 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, a search of prior art(s) failed to teach “determining, by a second current detection circuit, whether the working current of the first electronic device is greater than a third default value, wherein the third default value is smaller than the second default value; in response to the working current being greater than the third default value, generating, by the second current detection circuit, a second sensing signal; enabling, by a microcontroller, a timer when the second sensing signal output by the second current detection circuit is received by the microcontroller; and in response to a duration of the microcontroller receiving the second sensing signal being longer than a default time, the microcontroller disables the switch”.
Claims 3-5 are depending from claim 2. 
Regarding claim 7, a search of prior art(s) failed to teach “a second current detection circuit, coupled between the power receiving end and the switch to determine whether the working current of the first electronic device is greater than a third default value, wherein the third default value is smaller than the second default value, and wherein in response to the working current being greater than the third default value, the second current detection circuit generates a second sensing signal; and a microcontroller, coupled to the second current detection circuit and the switch, wherein the microcontroller enables a timer when the microcontroller receives the second sensing signal, wherein in response to a duration of the microcontroller receiving the second sensing signal being greater than a default time, the microcontroller disables the switch”.
Claims 8-10 are depending from claim 7. 
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        02/09/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838